 


114 HR 1161 IH: American Civil Rights Cities Act
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1161 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Ms. Adams (for herself, Ms. Sewell of Alabama, Mr. Murphy of Florida, Mr. Hastings, Mr. Ellison, Mr. Grijalva, Mr. Pocan, Mr. Cohen, Ms. Jackson Lee, Mr. Ted Lieu of California, Ms. Brown of Florida, Mr. Brady of Pennsylvania, Mr. Higgins, Mr. Ashford, Mr. Polis, Ms. Clarke of New York, Mr. Gutiérrez, Ms. Wilson of Florida, Ms. Moore, Mr. Price of North Carolina, Mr. Vargas, Mr. Honda, Mr. Johnson of Georgia, Ms. Brownley of California, Ms. Duckworth, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of the Interior to designate at least one city in the United States each year as an American Civil Rights City, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Civil Rights Cities Act.  2.Designation of American Civil Rights cities (a)Annual designationsNot later than one year after the date of the enactment of this Act, and annually thereafter, the Secretary of the Interior, acting through the National Park Service, shall designate at least one city in the United States as an American Civil Rights City based on— 
(1)contributions of the city to protect civil rights by preventing discrimination based on race, gender, sexual orientation, gender identity, religion, or disability; and (2)efforts by the city to highlight the struggle of the United States to secure civil rights and liberties through preservation and celebration, including the establishment of historical organizations or museums and recognition of civil rights leaders. 
(b)First American Civil Rights CitiesThe city of Greensboro, North Carolina, and the city of Selma, Alabama, are each designated as an American Civil Rights City.  